Case 7:18-cv-00445-VB Document 67 Filed 10/02/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

a poet c ene nee eeneee ne X
HECTOR ROSARIO,
Plaintiff,
ORDER
Vv.
18 CV 445 (VB)
VILLAGE OF SLEEPY HOLLOW,
Defendant. :
eee eee eee xX

 

As discussed at the pretrial conference held on the record today, at which counsel for both
parties attended, it is HEREBY ORDERED:

1. Defendants’ motions in limine have been resolved in accordance with the reasons
stated on the record.

2, The Clerk is instructed to terminate the motion (Doc. #54).

Dated: October 1, 2020
White Plains, NY

SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 

 
